This ease has been remitted upon reversal by the Court of Appeals (Betzag v. Gulf Oil Corp., 301 N. Y. 576) of an order of this court reversing a judgment for plaintiffs on the facts and granting a new trial (275 App. Div. 770). The Court of Appeals in amending this remittitur held that this court is to “ deal only with the excessiveness of the verdict.” No order is entered in conformity with the amended remittitur inasmuch as the same has become academic by reason of the granting of a new trial on the ground of newly discovered evidence. (See Betzag V. Gulf Oil Corp., post, p. 1054, decided herewith.) Nolan, P. J., Carswell, Adel and Sneed, JJ., concur.